Case 3:21-cv-00792-G Document 1-2 Filed 04/07/21   Page 1 of 28 PageID 10




         EXHIBIT 2
  Case 3:21-cv-00792-G Document 1-2 Filed 04/07/21                 Page 2 of 28 PageID 11



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 RICHARD GRUWELL,                              §
      Plaintiff,                               §
                                               §
 v.                                            §     CIVIL ACTION NO.        3:21-cv-00792
                                               §
 MIKAIL ISMAYILOV, RUSTAM                      §
 ISMAYILOV AND GOLD STAR                       §
 EXPRESS, LLC,                                 §
      Defendants.                              §

                              INDEX OF STATE COURT FILE

       The following is an index identifying each state court document and the date in which each

document was filed in the 162nd Judicial District Court, Dallas County, Texas.


       EXHIBIT           DATE          DOCUMENT
          2                            State Court File

           2a         04/07/2021       Docket Sheet

           2b         03/22/2021       Plaintiff’s Original Petition

           2c         03/22/2021       Plaintiff’s Jury Demand

           2d         03/30/2021       Defendants’ Executed Citation




STATE COURT INDEX                                                                        Solo Page
Case 3:21-cv-00792-G Document 1-2 Filed 04/07/21   Page 3 of 28 PageID 12




                          EXHIBIT 2a
01213435                                                            6789
             Case 3:21-cv-00792-G Document 1-2 Filed 04/07/21              Page 4 of 28 PageID 13




       '()*ÿ,-./01(23/-
       DC-21-03458 I RICHARD GRUWELL vs. MIKAIL ISMAYILOV, et al

       Case Numberÿ                          Court                          Judicial Officerÿ
       65635647089                           5:3ÿ6 88ÿ58             #;<ÿ#=5;
       File Dateÿ                            Case Typeÿ                     Case Statusÿ
       4715213435                            #>ÿ?;=5;ÿ55=6;@>         ;@



       A(02B
       PLAINTIFF                                                                         M
                                                                                         ÿ
       CD!;<ÿ=56
                                                                            Active Attorneys
                                                                            NHOFÿEPPQGRHS
       EFFGHII                                                              TUVWXYÿNEZ[\Xÿ]
       51ÿ!=>;=>;ÿ!ÿCDÿ                                             7897
       54004ÿ@ÿ5;@>ÿ;J;!K<ÿD=>;ÿ044ÿ
       6ÿ>Jÿ28375
       ÿ

       DEFENDANT
       =#K=?<ÿ#=^=
       EFFGHII
       394ÿ^D_ÿ6=?;ÿ
       !;@5;?=;ÿCÿ7440:
       ÿ

       DEFENDANT
       =#K=?<ÿD>#
       EFFGHII
       394ÿ^D_ÿ6=?;ÿ
       !;@5;?=;ÿCÿ7440:
       ÿ

       DEFENDANT
       C6ÿ>ÿ;J;<ÿ5
       EFFGHII
       _Kÿ;?=@Cÿ=>ÿ;C=>;;6ÿC;@><ÿD>#ÿ=#K=?ÿ
       394ÿ^D_ÿ6=?;ÿ
       !;@5;?=;ÿ>Jÿ7440:
       ÿ
 88118899981661 71!"97#7$%4&                                   510
01213435                                                            6789
       '()*+,ÿ.*/ÿ0).12*3,
              Case 3:21-cv-00792-G Document 1-2 Filed 04/07/21             Page 5 of 28 PageID 14


           03/17/2021 NEW CASE FILED (OCA)- CIVIL


           03/17/2021 ORIGINAL PETITION    4
           ORIGINAL PETITION


           03/17/2021 JURY DEMAND    4
           JURY DEMAND FORM


           03/17/2021 ISSUE CITATION   4
           GOLD STAR EXPRESS, LLC - ESERVE

           RUSTAM ISMAYILOV - ESERVE

           MIKAIL ISMAYILOV - ESERVE


           03/25/2021 CITATION   4
           Served ÿ
           4613213435
                            ÿ
           Anticipated Server
           7787
                         ÿ
           Anticipated Method
                      ÿ
           Actual Server
           9:ÿ;ÿ::7
           Returned ÿ
           4616413435
           Comment
           <6ÿ:ÿ7=7>ÿ?
           03/25/2021 CITATION   4
           Served ÿ
           4613213435
                            ÿ
           Anticipated Server
           7787
                         ÿ
           Anticipated Method
                      ÿ
           Actual Server
           9:ÿ;ÿ::7
           Returned ÿ
           4616413435
           Comment
           9:#ÿ@#A@8
           03/25/2021 CITATION   4
 88118899981661 71!"97#7$%4&                                   310
01213435                                                            6789
               Case
            Served ÿ 3:21-cv-00792-G Document 1-2 Filed 04/07/21            Page 6 of 28 PageID 15
            4'13213435
                             ÿ
            Anticipated Server
            //0/
            Anticipated Method   ÿ
                       ÿ
            Actual Server
            12ÿ3ÿ22/
            Returned ÿ
            4'1'413435
            Comment
            #454ÿ4#640
            03/30/2021 RETURN OF SERVICE    7
            EXECUTED CITATION - GOLD STAR EXPRESS, LLC

              Comment
              /8/912/6ÿ94224:ÿ;ÿ<6ÿ2ÿ/8/=ÿ9
            03/30/2021 RETURN OF SERVICE    7
            EXECUTED CITATION - MIKAIL ISMAYILOV

              Comment
              /8/912/6ÿ94224:ÿ;ÿ#454ÿ4#640
            03/30/2021 RETURN OF SERVICE    7
            EXECUTED CITATION - RUSTAM ISMAYILOV

              Comment
              /8/912/6ÿ94224:ÿ;ÿ12#ÿ4#640




       ()*+*,)+-
       GRUWELL, RICHARD
               >?@ABÿDEFAFGEABÿHIIJIIKJF@                                                       LMNOPQQ
               >?@ABÿRASKJF@IÿAFTÿUVJTE@I                                                       LMNOPQQ
           MWXYWZQZX >VAFIAG@E?FÿHIIJIIKJF@                                                     LMNOPQQ
           MWXYWZQZX U[\]^>ÿUH[]ÿ_ÿ>\`D^a\          [JGJEd@ÿeÿXONYY_ZQZX_    g[hi\aaj         bLMNOPQQc
                     b]Uc                           ]Uaf                     [^UkH[]




 88118899981661 71!"97#7$%4&                                         '10
01213435                                                            6789
       '()*+,-./
              Case 3:21-cv-00792-G Document 1-2 Filed 04/07/21             Page 7 of 28 PageID 16


           ORIGINAL PETITION

           JURY DEMAND FORM

           GOLD STAR EXPRESS, LLC - ESERVE

           RUSTAM ISMAYILOV - ESERVE

           MIKAIL ISMAYILOV - ESERVE

           EXECUTED CITATION - GOLD STAR EXPRESS, LLC

           EXECUTED CITATION - MIKAIL ISMAYILOV

           EXECUTED CITATION - RUSTAM ISMAYILOV




 88118899981661 71!"97#7$%4&                                   010
Case 3:21-cv-00792-G Document 1-2 Filed 04/07/21   Page 8 of 28 PageID 17




                        EXHIBIT 2b
                                                                                                                 FILED
JURY DEMAND                                                                                          3/17/202112:11 PM
                                                                                                         FELICIA PITRE
        Case 3:21-cv-00792-G Document 1-2 Filed 04/07/21                Page 9 of 28   PageID 18       DISTRICT CLERK
 2 CIT ESERVE                                                                                       DALLAS CO., TEXAS
                                                                                             Belinda Hernandez DEPUTY


                                             DC-21-03458
                                   CAUSE NO. - - - - - - - -

      RICHARD GRUWELL;                               §              IN THE DISTRICT COURT OF
                                                     §
                                                     §
               Plaintiff,                            §
                                                     §
      vs.                                            §                 DALLAS COUNTY, TEXAS
                                                     §
      MIKAIL ISMAYILOV; RUSTAM                       §
      ISMAYILOV; AND GOLD STAR                       §
      EXPRESS, LLC;                                  §
                                                     §               162nd
               Defendants.                           §                - - - JUDICIAL DISTRICT
                                   PLAINTIFF'S ORIGINAL PETITION

                  Plaintiff Richard Gruwell files Plaintiff's Original Petition complaining of

            Defendants Mikail lsmayilov, Rustam lsmayilov, and Gold Star Express, LLC.

                                    I. DISCOVERY CONTROL PLAN

                  Discovery is intended to be conducted under Level 3 pursuant to Rule 190

         of the TEXAS RULES OF CIVIL PROCEDURE.

                               II. RULE 47 PLEADING REQUIREMENTS

                  As required by Rule 47(b), Texas Rules of Civil Procedure, Plaintiff's

            counsel states that the damages sought are in an amount within the

            jurisdictional limits of this Court. As required by Rule 47(c), Texas Rules of Civil

            Procedure, Plaintiff's counsel states that Plaintiff seeks monetary relief of over

            $250,000 but not more than $1,000,000. The amount of monetary relief actually

            awarded, however, will ultimately be determined by a jury. Plaintiff also seeks

            pre-judgment and post-judgment interest at the highest legal rate.




         PLAINTIFF'S ORIGINAL PETITION - Page 1
Case 3:21-cv-00792-G Document 1-2 Filed 04/07/21             Page 10 of 28 PageID 19



                                     Ill. PARTIES

        Plaintiff Richard Gruwell is an individual resident of Euless, Tarrant

 County, Texas. His driver's license number is *****910 and his social security

 number is ***-**-*848.

        Defendant Mikail lsmayilov is an individual resident of Lawrenceville,

 Gwinnett County, Georgia and may be served with process at 280 Kubal Drive,

 Lawrenceville, Georgia 30046.

        Defendant Rustam lsmayilov is an individual resident of Lawrenceville,

 Gwinnett County, Georgia and may be served with process at 280 Kubal Drive,

 Lawrenceville, Georgia 30046.

        Defendant Gold Star Express, LLC is a corporation doing business in

 Lawrenceville, Gwinnett County, Georgia and may be served with process by

 serving its registered agent, Rustam lsmayilov, at 280 Kubal Drive,

 Lawrenceville, Georgia 30046.

                          IV. JURISDICTION AND VENUE

        The Court has jurisdiction over the controversy because the damages are

 within the jurisdictional limits of this Honorable Court.

        This Court has venue over the parties to this action since the incident

 complained of herein occurred in Dallas County, Texas. Venue therefore is

 proper in Dallas County, Texas pursuant to the TEXAS CIVIL PRACTICE & REMEDIES

 CODE §15.002.




 PLAINTIFF'S ORIGINAL PETITION - Page 2
Case 3:21-cv-00792-G Document 1-2 Filed 04/07/21             Page 11 of 28 PageID 20



                                      V. FACTS

        This lawsuit arises out of a motor vehicle collision that occurred on or

 about Friday, October 9, 2020 on US-67 near the Wheatland Road exit within the

 city limits of Dallas, Dallas County, Texas. Plaintiff Richard Gruwell (Unit 1) was

 operating his vehicle northbound on US-67. Defendant Mika ii lsmayilov (Unit 3

 towing Unit 4 ), whilst in the course and scope of his employment Gold Star

 Express, LLC, was operating his 18-wheeler behind Unit 2 which was directly

 behind Plaintiff's vehicle in the same lane and headed in the same direction.

 Defendant Mikail lsmayilov was following too closely and failed to slow and/or

 stop, colliding hard with the back of Unit 2, pushing Unit 2 into the back of

 Plaintiff's vehicle. As a result of the collision, Plaintiff was injured and continues

 to suffer injuries and damages from this incident.

                              VI. CAUSES OF ACTION

 A.     NEGLIGENCE - DEFENDANT MIKAIL ISMAYILOV

        At the time of the motor vehicle collision, Defendant Mikail lsmayilov was

 operating his 18-wheeler negligently. Specifically, Defendant had a duty to

 exercise ordinary care and operate his 18-wheeler reasonably and prudently.

 Defendant breached that duty in one or more of the following respects:

        1.     Defendant did not keep such proper lookout and attention to the
               roadway as a person or ordinary prudence would have kept under
               the same or similar circumstances;

        2.     Defendant did not turn his vehicle in an effort to avoid the collision;

        3.     Defendant did not maintain an assured clear distance between the
               vehicle he was driving and Plaintiff's vehicle so that, considering
               the speed of the vehicles, traffic, and the conditions of the highway,




 PLAINTIFF'S ORIGINAL PETITION - Page 3
Case 3:21-cv-00792-G Document 1-2 Filed 04/07/21            Page 12 of 28 PageID 21



               Defendant could safely stop without colliding with Plaintiff's vehicle
               in violation of TEX. TRANSP. CODE§ 545.151;

         4.    Defendant did not timely apply the brakes of his 18-wheeler in order
               to avoid the collision in question;

         5.    Defendant did not control his speed;

         6.   Defendant was operating said vehicle at a greater rate of speed
              than a person of ordinary care and prudence would have done
              under the same or similar circumstances in violation of TEX.
              TRANSP. CODE§ 545.351; and

         7.    Defendant did not safely operate his tractor-trailer.

 B.     NEGLIGENT ENTRUSTMENT- DEFENDANTS RUSTAM ISMAYILOV
        AND GOLD STAR EXPRESS, LLC

        As an additional cause of action, Plaintiff would show that at the time and

 on the occasion in question, Defendants Rustam lsmayilov and Gold Star

 Express, LLC were the owners of the vehicle driven by Defendant Mikail

 lsmayilov. Defendants Rustam lsmayilov and Gold Star Express, LLC entrusted

 the vehicle to Defendant Mikail lsmayilov. Defendant Mikail lsmayilov was

 unlicensed, incompetent, and/or reckless and Defendants Rustam lsmayilov and

 Gold Star Express, LLC knew or should have known that Defendant Mikail

 lsmayilov was unlicensed, incompetent, and/or reckless. Defendant Mikail

 lsmayilov's negligence on the occasion in question proximately caused the

 collision.

 C.     RESPONDEAT SUPERIOR- DEFENDANTS RUSTAM ISMAYILOV
        AND GOLD STAR EXPRESS, LLC

        Additionally, Plaintiff would show that at the time and on the occasion

 complained of, Defendant Mikail lsmayilov was in the course and scope of his




 PLAINTIFF'S ORIGINAL PETITION - Page 4
Case 3:21-cv-00792-G Document 1-2 Filed 04/07/21             Page 13 of 28 PageID 22



 employment with Defendants Rustam lsmayilov and Gold Star Express, LLC

 thereby making Defendants Rustam lsmayilov and Gold Star Express, LLC liable

 under the doctrine of Respondeat Superior.

 D.     NEGLIGENCE - DEFENDANTS RUSTAM ISMAYILOV AND GOLD
        STAR EXPRESS, LLC

        Defendants Rustam lsmayilov and Gold Star Express, LLC negligently

 hired and retained Defendant Mikail lsmayilov. Defendants Rustam lsmayilov

 and Gold Star Express, LLC failed to properly qualify, train, and/or supervise

 Defendant Mikail lsmayilov in order to prevent collisions such as the one in

 question.

        Each of the above and foregoing acts and omissions, singularly or in

 combination, constituted the negligence that was the proximate cause of the

 motor vehicle collision and consequently the injuries and damages of Plaintiff.

                                    VII. DAMAGES

        As a proximate result of Defendants' negligence, Plaintiff suffered

 extensive injuries and damages. As a result of Plaintiff's injuries, Plaintiff suffered

 the following damages:

        a.     Medical expenses in the past and future;

        b.     Lost wages in the past and loss of earning capacity in the future;

        c.     Property damage and loss of use of Plaintiff's vehicle;

        d.     Physical impairment in the past and future;

        e.     Physical pain and suffering in the past and future; and

        f.     Mental anguish in the past and future.




 PLAINTIFF'S ORIGINAL PETITION - Page 5
Case 3:21-cv-00792-G Document 1-2 Filed 04/07/21            Page 14 of 28 PageID 23



               VIII. INTENT TO USE DEFENDANTS' DOCUMENTS

        Plaintiff hereby gives notice of intent to utilize items produced in discovery

 against the party producing same. The authenticity of such items is self-proven

 perTRCP 193.7.

                                  IX. JURY TRIAL

        Plaintiff demands a trial by jury and includes the appropriate jury fees.

                               X. U.S. LIFE TABLES

        Notice is hereby given to the Defendants that Plaintiff intends to use the

 U.S. Life Tables as prepared by the Department of Health and Human Services.

                                     XI. RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that

 Defendants be cited to appear and answer herein, and that upon final hearing

 thereof, Plaintiff recover judgment against Defendants for:

        1.     Plaintiff's past medical expenses, which are reasonable and
               customary for the medical care received by Plaintiff;

       2.      Plaintiff's future medical expenses;

        3.     Plaintiff's lost wages in the past and loss of earning capacity in the
               future;

       4.      Plaintiff's property damage and loss of use of Plaintiff's vehicle;

        5.     Plaintiff's physical pain and suffering in the past and future in an
               amount to be determined by the jury;

       6.      Plaintiff's mental anguish in the past and future in an amount to be
               determined by the jury;

       7.      Plaintiff's physical impairment in the past and future in an amount to
               be determined by the jury;




 PLAINTIFF'S ORIGINAL PETITION - Page 6
Case 3:21-cv-00792-G Document 1-2 Filed 04/07/21           Page 15 of 28 PageID 24



       8.     Interest on the judgment at the legal rate from the date of judgment;

       9.     Pre-judgment interest on Plaintiff's damages as allowed by law;

       10.    All costs of court; and

       11.    Such other and further relief to which Plaintiff may be justly entitled.


                                   Respectfully submitted,

                                   WITHERITE LAW GROUP, PLLC


                               BY: Isl Lauren Jobin
                                   LAUREN JOBIN
                                   State Bar No. 24081263
                                   lauren.jobin@witheritelaw.com
                                   SHELLY GRECO
                                   State Bar No. 24008168
                                   shelly.greco@witheritelaw.com
                                   10440 N. Central Expressway
                                   Suite 400
                                   Dallas, TX 75231-2228
                                   214/378-6665
                                   214/378-6670 (fax)

                                   ATTORNEYS FOR PLAINTIFF




 PLAINTIFF'S ORIGINAL PETITION - Page 7
       Case 3:21-cv-00792-G Document 1-2 Filed 04/07/21            Page 16 of 28 PageID 25
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Samantha Hanks on behalf of Lauren Jobin
Bar No. 24081263
Samantha. Han ks@witheritelaw.com
Envelope ID: 51556946
Status as of 3/19/2021 11 :39 AM CST

Associated Case Party: RICHARD GRUWELL

Name             BarNumber   Email                               TimestampSubmitted     Status

Samantha Hanks               samantha. han ks@witheritelaw.com   3/17/202112:11:15 PM   SENT

Lauren Jobin                 lauren .jobi n@witheritelaw.com     3/17/202112:11:15 PM   SENT
Case 3:21-cv-00792-G Document 1-2 Filed 04/07/21   Page 17 of 28 PageID 26




                         EXHIBIT 2c
Case 3:21-cv-00792-G Document 1-2 Filed 04/07/21                       Page 18 of 28 PageID 27




                                        FELICIA PITRE
                            DALLAS COUNTY DISTRICT CLERK

                                     NINA MOUNTIQUE
                                       CHIEF DEPUTY




                             CAUSE NO. DC-21-03458



                                 RICHARD GRUWELL

                                              vs.

                             MIKAIL ISMAYILOV, et al



                                 162nd District Court



                     ENTER DEMAND FOR JURY
                  JURY FEE PAID BY: RICHARD GRUWELL

                                   FEE PAID: $40.00




                 600 COMMERCE STREET DALLAS, TEXAS 75202 (214) 653-7261
                      FAX (214)653-7781 E-mail: Felicia.Pitre@dallascounty.org
                      Web site: http://www.dallascounty.org/distclerk/index.html
Case 3:21-cv-00792-G Document 1-2 Filed 04/07/21   Page 19 of 28 PageID 28




                       EXHIBIT 2d
                                                                                                                                                            FILED
                                                                                                                                                3/30/2021 3:26 PM
                                                                                                                                                   FELICIA PITRE
                       Case 3:21-cv-00792-G Document 1-2 Filed 04/07/21                      Page 20 of 28 PageID 29                             DISTRICT CLERK
                                                                                                                                              DALLAS CO., TEXAS
                                                                                                                                       lrasema Sutherland DEPUTY

FORM NO. 353-3 - CITATION                                                                                                   ESERVE
THE STATE OF TEXAS
                                                                                                                          CITATION

To:     MIKAIL ISMAYILOV
        280 KUBOL DRIVE                                                                                                  DC-21-03458
        LAWRENCEVILLE GA 30046

GREETINGS:                                                                                                           RICHARD GRUWELL
You have been sued. You may employ an attorney. If you or your attorney do not file a written                                 Vs.
Answer with the clerk who issued this citation by 10 o'clock a.m. of the Monday next following the                  MIKAIL ISMAYILOV, et al
expiration of twenty days after you were served this citation and petition, a default judgment may be taken
against you. In addition to filing a written answer with the clerk, you may be required to make initial
disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days            ISSUED THIS
after you file your answer with the clerk. Find out more at TexasLawHelp.org. Your answer should be                 25th day of March, 2021
addressed to the clerk of the 162nd District Court at 600 Commerce Street, Ste. 101, Dallas, Texas
75202.
                                                                                                                        FELICIA PITRE
Said Plaintiff being RICHARD GRUWELL                                                                                  Clerk District Courts,
                                                                                                                      Dallas County, Texas
Filed in said Court 17th day of March, 2021 against

MIKAIL ISMAYILOV, RUSTAM ISMAYILOV AND GOLD STAR EXPRESS, LLC                                                   By: CARLENIA BOULIGNY, Deputy

For Suit, said suit being numbered DC-21-03458, the nature of which demand is as follows:                            Attorney for Plaintiff
Suit on MOTOR VEHICLE ACCIDENT etc. as shown on said petition, a copy of which accompanies                             LAUREN V JOBIN
this citation. If this citation is not served, it shall be returned unexecuted.                                  EBERSTEIN & WITHERITE LLP
                                                                                                                   10440 N CENTRAL EXPY
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                               STE 400
Given under my hand and the Seal of said Court at office this 25th day of March, 2021.                                DALLAS TX 75231
                                                                                                                          214-378-6665
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas                                     Lauren.jobin@witheritelaw.com
                                                                                                                     DALLAS COUNTY

                             ~/µ~~
                         By_ _ _ _ _ _ _ _ _ _ _ _ _ _ _, Deputy
                                                                                                                       SERVII CE FEES
                                                                                                                          NOT PAID
                             CARLENIA BOULIGNY
      Case 3:21-cv-00792-G Document 1-2 Filed 04/07/21                                                   Page 21 of 28 PageID 30




                                                             OFFICER'S RETURN
Case No. : DC-21-03458
Court No.162nd District Court
Style: RICHARD GRUWELL
Vs.
MIKAIL ISMA YILOV, et al


Came to hand on the _ 2_5t_h_____day of _ _M_a_rc_h_ _ _. 20~2=1______. at _ _2_ _ o'clock _ _~P~.M. Executed at
280 Kabul Dr. Lawrenceville, GA 30346. within the County of _ _;G;_w_in_n.. ;;.e. ;.;.tt_ _ _ _ _ _ _ at ---"'"
                                                                                                              3=:0..:..4_ o'clock ___P_ .M. on the
_ _ _ _2_7t_h__day of                       March                                . 20_2_1_ __ _ _, by delivering to the within named
                           Mikail Ismayilov, Individually


Each in person, a true copy of this Citation together with the accompanying copy of this pleading. having first endorsed on same date of delivery.
The distance actually traveled by me in serving such process was _ _ _ _miles and my fees are as follows: To certify which witness my hand.
                    For serving Citation       $                                  Patriciajoyce Marie Dambach-Cirko

                    For mileage                $ ____                 of       Gwinnett          ~    unty,           Georgia
                    For Notary                 $__                    by? f J r l : ~ - 1       /trz, dc.     ,- ( ;> I   &ob   ~   ty /Georgia Certified Process Server
                                                                                                                                        GA C.P.S # 231
                                               (Must be verified if served outside the State of Texas.)
Signed and sworn to by the s~              :C.l('-   ""u 'il ~It, before me this       ~ day of
To certify which witness my hand and seal of office.


                                                                             Notary Public   I}~ ~                                  County   (sc...J t ~ W2- -t-t
       Case 3:21-cv-00792-G Document 1-2 Filed 04/07/21                 Page 22 of 28 PageID 31
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Nora Garcia on behalf of Lauren Jobin
Bar No. 24081263
nora.garcia@witheritelaw.com
Envelope ID: 51981423
Status as of 3/31/2021 9:21 AM CST

Associated Case Party: RICHARD GRUWELL

Name           BarNumber   Email                             TimestampSubmitted     Status

Lauren Jobin               lauren .jobi n@witheritelaw.com   3/30/2021 3:26:23 PM   SENT
                                                                                                                                                            FILED
                                                                                                                                                3/30/2021 3:26 PM
                                                                                                                                                   FELICIA PITRE
                       Case 3:21-cv-00792-G Document 1-2 Filed 04/07/21                      Page 23 of 28 PageID 32                             DISTRICT CLERK
                                                                                                                                              DALLAS CO., TEXAS
                                                                                                                                       lrasema Sutherland DEPUTY

FORM NO. 353-3 - CITATION                                                                                                   ESERVE
THE STATE OF TEXAS
                                                                                                                          CITATION

To:     RUSTAM ISMAYILOV
        280 KUBOL DRIVE                                                                                                  DC-21-03458
        LAWRENCEVILLE GA 30046

GREETINGS:                                                                                                           RICHARD GRUWELL
You have been sued. You may employ an attorney. If you or your attorney do not file a written                                 Vs.
Answer with the clerk who issued this citation by 10 o'clock a.m. of the Monday next following the                  MIKAIL ISMAYILOV, et al
expiration of twenty days after you were served this citation and petition, a default judgment may be taken
against you. In addition to filing a written answer with the clerk, you may be required to make initial
disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days            ISSUED THIS
after you file your answer with the clerk. Find out more at TexasLawHelp.org. Your answer should be                 25th day of March, 2021
addressed to the clerk of the 162nd District Court at 600 Commerce Street, Ste. 101, Dallas, Texas
75202.
                                                                                                                        FELICIA PITRE
Said Plaintiff being RICHARD GRUWELL                                                                                  Clerk District Courts,
                                                                                                                      Dallas County, Texas
Filed in said Court 17th day of March, 2021 against

MIKAIL ISMAYILOV, RUSTAM ISMAYILOV AND GOLD STAR EXPRESS, LLC                                                   By: CARLENIA BOULIGNY, Deputy

For Suit, said suit being numbered DC-21-03458, the nature of which demand is as follows:                            Attorney for Plaintiff
Suit on MOTOR VEHICLE ACCIDENT etc. as shown on said petition, a copy of which accompanies                             LAUREN V JOBIN
this citation. If this citation is not served, it shall be returned unexecuted.                                  EBERSTEIN & WITHERITE LLP
                                                                                                                   10440 N CENTRAL EXPY
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                               STE 400
Given under my hand and the Seal of said Court at office this 25th day of March, 2021.                                DALLAS TX 75231
                                                                                                                          214-378-6665
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas                                     Lauren.jobin@witheritelaw.com
                                                                                                                     DALLAS COUNTY

                             ~/µ~~
                         By_ _ _ _ _ _ _ _ _ _ _ _ _ _ _, Deputy
                                                                                                                       SERVII CE FEES
                                                                                                                          NOT PAID
                             CARLENIA BOULIGNY
      Case 3:21-cv-00792-G Document 1-2 Filed 04/07/21                                            Page 24 of 28 PageID 33




                                                         OFFICER'S RETURN
Case No.: DC-21-03458
Court No. l 62nd District Court
Style: RICHARD GRUWELL
Vs.
MIKAIL ISMA YILOV. et al


Came to hand on the _2_5t_h_ _ _ _ _day of _ _M_a_rc_h_ _ _, 20 21                   , at _ _ 2 _ _ o'clock _ _ _ ~P.M. Executed at
280 Kabul Dr. Lawrenceville, GA 30346, within the County of __G_w_'i_nn_e_tt_ __ _ __ _ at - - ~3:~03~ _ o'clock ___P_ .M. on the
_ _ ___,;;;2_7t'-h__day of                March                             , 20_2_1_ _ _ _ _, by delivering to the within named
                       Rustam lsmayilov. individually


Each in person, a true copy of this Citation together with the accompanying copy of this pleading. having first endorsed on same date of delivery.
The distance actually traveled by me in serving such process was _ _ _ _.miles and my fees are as follows: To certify which witness my hand.
                    For serving Citation    $_ _ __                       Patriciajoyce Marie Dambach-Cirko
                   For mileage              $ _ __                                                             'eor ia
                   For Notary


                                                                                                                              ,20 1:::..L.
To certify which witness tn) hand and seal of office.
                                                                                            '.iJ.
                                                                                   Pk ;
                                                                         Notary Public /2 ~       t
                                                                                            LJ ci ,. IA.IL ,--
                                                                                            LJs.i.. County          9-,=             Gi..J1 Y U.,,.. -'t:j--
       Case 3:21-cv-00792-G Document 1-2 Filed 04/07/21                 Page 25 of 28 PageID 34
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Nora Garcia on behalf of Lauren Jobin
Bar No. 24081263
nora.garcia@witheritelaw.com
Envelope ID: 51981423
Status as of 3/31/2021 9:21 AM CST

Associated Case Party: RICHARD GRUWELL

Name           BarNumber   Email                             TimestampSubmitted     Status

Lauren Jobin               lauren .jobi n@witheritelaw.com   3/30/2021 3:26:23 PM   SENT
                                                                                                                                                                      FILED
                                                                                                                                                          3/30/2021 3:26 PM
                                                                                                                                                             FELICIA PITRE
                         Case 3:21-cv-00792-G Document 1-2 Filed 04/07/21                             Page 26 of 28 PageID 35                              DISTRICT CLERK
                                                                                                                                                        DALLAS CO., TEXAS
                                                                                                                                                 lrasema Sutherland DEPUTY

FORM NO. 353-3 - CITATION                                                                                                             ESERVE
THE STATE OF TEXAS
                                                                                                                                    CITATION

To:     GOLD STAR EXPRESS, LLC
        BY SERVING ITS REGISTERED AGENT RUSTAM ISMAYILOV                                                                           DC-21-03458
         280 KUBOL DRIVE
         LAWRENCEVILLE GA 30046
                                                                                                                               RICHARD GRUWELL
GREETINGS:                                                                                                                              Vs.
You have been sued. You may employ an attorney. If you or your attorney do not file a written                                 MIKAIL ISMAYILOV, et al
Answer with the clerk who issued this citation by 10 o'clock a.m. of the Monday next following the expiration of
twenty days after you were served this citation and petition, a default judgment may be taken against you. In addition
to filing a written answer with the clerk, you may be required to make initial disclosures to the other parties of this
suit. These disclosures generally must be made no later than 30 days after you file your answer with the clerk. Find
                                                                                                                                   ISSUED THIS
out more at TexasLawHelp.org. Your answer should be addressed to the clerk of the 162nd District Court at 600                 25th day of March, 2021
Commerce Street, Ste. 101, Dallas, Texas 75202.

Said Plaintiff being RICHARD GRUWELL                                                                                              FELICIA PITRE
                                                                                                                                Clerk District Courts,
Filed in said Court 17th day of March, 2021 against                                                                             Dallas County, Texas

MIKAIL ISMAYILOV, RUSTAM ISMAYILOV AND GOLD STAR EXPRESS, LLC
                                                                                                                          By: CARLENIA BOULIGNY, Deputy
For Suit, said suit being numbered DC-21-03458, the nature of which demand is as follows:
Suit on MOTOR VEHICLE ACCIDENT etc. as shown on said petition, a copy of which accompanies this citation.
If this citation is not served, it shall be returned unexecuted.                                                               Attorney for Plaintiff
                                                                                                                                 LAUREN V JOBIN
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                              EBERSTEIN & WITHERITE LLP
Given under my hand and the Seal of said Court at office this 25th day of March, 2021.                                       10440 N CENTRAL EXPY
                                                                                                                                      STE 400
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas                                                    DALLAS TX 75231
                                                                                                                                    214-378-6665
                                                                                                                           Lauren.jobin@witheritelaw.com
                                ~µ~wh~  .J
                                        _, Deputy
                           By_ _ _ _ _ _ _ _~_~-_,..,,__., 1 ~-
                                     ~-                                                                                        DALLAS COUNTY
                               CARLENIA BOULIGNY                                                                                 SERVII CE FEES
                                                                                                                                    NOT PAID
      Case 3:21-cv-00792-G Document 1-2 Filed 04/07/21                                                Page 27 of 28 PageID 36




                                                             OFFICER'S RETURN
Case No. : DC-21-03458
Court No. l 62nd District Court
Style: RICHARD GRUWELL
Vs.
MIKAIL ISMA YILOV, et al


Came to hand on the _2_5th
                        _ _ _ _ _day of _ __M_ar_c_h____, 20~2~1~--· at _ _2_ _ o'clock _ _--'P~.M. Executed at
280 Kabul Dr. Lawrenceville, GA 30346, within the County of __G_w_in_n_e_tt_ _ _ _ _ _ _ at              3:04    o'clock _ _P_ .M. on the
_ _ _ _2_7t_h__day of                     March                                 , 20_2_1_ _ _ _ _, by delivering to the within named
                          Gold Star Express, LLC c/o Rustam lsmayilov, as Registered Agent


Each in person, a true copy of this Citation together with the accompanying copy of this pleading. having first endorsed on same date of delivery.
The distance actually traveled by me in serving such process was _ _ _ _miles and m) fees are as follows: To certify which witness my hand.
                   For serving Citation     $_ _ __                              Patriciajoyce Marie Dambach-Cirko

                   For mileage              $ _ __ _
                                                                      o f --==-- -- -
                   For Notary               $_ _ __                    by
                                                  Must be verified if serve
Signed and sworn to by the sai                                        before me this                  _f~ _<i-_c_c._~
                                                                                                                   . . : ~-· 20 3=:!._.
To certify which witness my hand and seal of office.
                                                                                       ~·., \             lJ ~~iw-
       Case 3:21-cv-00792-G Document 1-2 Filed 04/07/21                 Page 28 of 28 PageID 37
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Nora Garcia on behalf of Lauren Jobin
Bar No. 24081263
nora.garcia@witheritelaw.com
Envelope ID: 51981423
Status as of 3/31/2021 9:21 AM CST

Associated Case Party: RICHARD GRUWELL

Name           BarNumber   Email                             TimestampSubmitted     Status

Lauren Jobin               lauren .jobi n@witheritelaw.com   3/30/2021 3:26:23 PM   SENT
